NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 25 April 2022. As directed by the amendment: Claims 2 and 8 have been amended, Claims 1 and 3 have been cancelled, and no claims have been added.  Previously withdrawn Claims 11-18 have been cancelled in the Examiner’s amendment below, authorized by the Applicant’s Representative. Thus, Claims 2, 4-10, and 19 are presently pending in this application.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Paul Kempf on 28 July 2022.
The application has been amended as follows: 
The CLAIMS have been amended as follows:

Claims 11-18 have been CANCELLED.

In Claim 2, in Line 17, replace “second sleeves spaced apart” with  
--second sleeves are spaced apart--.

In Claim 19, REPLACE the claim with:

--The lead body of claim 2, wherein the plurality of tines of the strain relief coupler have a collective outer radial dimension, and wherein the first and second sleeves each are configured with an opening having a diameter that is approximately the same as a diameter formed by the collective outer radial dimension of the plurality of tines of the strain relief coupler.--

Reasons for Allowance

Claims 2, 4-10, and 19 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
Claim 2 has been amended in the RCE filed 25 April 2022 to further define the structural relationship of first and second sleeves with respect to the conducting sections and strain relief coupler. The Examiner agrees with the Applicant’s arguments filed in the RCE (Pages 6-9 of RCE) that none of the previously cited Seeley, Kompa et al., Klardie et al., nor Finley et al. discloses all of the newly added limitations to Claim 2, in combination with the other claimed elements. Therefore, the previous 35 USC 103 rejections of Claim 2 has been withdrawn and Claim 2 is allowed. Furthermore, the amendment to Claim 8 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of the claim. Claims 4-10 and 19 depend from and thus further limit Claim 2, and therefore are also allowable. The Examiner’s amendments made above to Claims 2 and 19 have been made to overcome any potential clarity and/or lack of antecedent basis issues within the claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792